                                                               Note changes made by the Court at ¶ 14(g).
                   1 AMY S. RAMSEY, Bar No. 315981
                     ARamsey@littler.com
                   2 GABRIEL M. HUEY, Bar No. 291608
                     ghuey@littler.com
                   3 MARGARET A. PARKER, Bar No. 305903
                     maparker@littler.com
                   4 LITTLER MENDELSON, P.C.
                     633 West 5th Street
                   5 63rd Floor
                     Los Angeles, CA 90071
                   6 Telephone:213.443.4300
                     Fax No.: 213.443.4299
                   7
                     Attorney for Defendant,
                   8 SPRINT/UNITEDMANAGEMENT
                     COMPANY
                   9
                     FERNANDEZ & LAUBY LLP
                  10
                     BRIAN J. MANKIN (Cal. Bar No. 216228)
                  11 bjm@fernandezlauby.com
                     PETER J. CARLSON (Cal. Bar No. 295611)
                  12
                     pjc@fernandezlauby.com
                  13 4590 Allstate Drive
                     Riverside, CA 92501
                  14
                     Telephone: (951) 320-1444
                  15 Facsimile: (951) 320-1445
                  16
                     Attorneys for Plaintiff,
                  17 DONOVAN SEBASTIAN
                  18
                                              UNITED STATES DISTRICT COURT
                  19
                                             CENTRAL DISTRICT OF CALIFORNIA
                  20
                     DONOVAN SEBASTIAN, individually,                  Case No. 8:18-CV- 00757-JLS (KES)
                  21 on a representative basis, and on behalf of
                     all others similarly situated,
                  22
                                          Plaintiff,                   CLASS ACTION
                  23                                                   ORDER RE:
                                   vs.                                 STIPULATED PROTECTIVE
                  24                                                   ORDER AND FRE 502(D) AND (E)
                     SPRINT/UNITED MANAGEMENT                          CLAWBACK ORDER
                  25 COMPANY, a Kansas Corporation, and
                     DOES 1 through 20, inclusive;                       Compl. Filed: March 26, 2018
                  26                                                    (Removed from the California Superior
                                                                        Court, Orange County)
                  27                   Defendants.
                  28
LITTLE R MEND
            D ELSON, P .C .
       500 Capitol Mall
                                                                   1
          Suite 2000
    Sacram ento CA 95814
        916.830.7200           STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                      1
                      2
                      3
                              1.    A.     PURPOSES AND LIMITATIONS
                      4
                                    Discovery in this action is likely to involve production of confidential,
                      5
                              proprietary, or private information for which special protection from public disclosure
                      6
                              and from use for any purpose other than prosecuting this litigation may be warranted.
                      7
                              Accordingly, the parties hereby stipulate to and petition the Court to enter the
                      8
                              following Stipulated Protective Order. The parties acknowledge that this Order does
                      9
                              not confer blanket protections on all disclosures or responses to discovery and that the
                  10
                              protection it affords from public disclosure and use extends only to the limited
                  11
                              information or items that are entitled to confidential treatment under the applicable
                  12
                              legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                  13
                              that this Stipulated Protective Order does not entitle them to file confidential
                  14
                              information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                  15
                              followed and the standards that will be applied when a party seeks permission from
                  16
                              the court to file material under seal.
                  17
                                    B.     GOOD CAUSE STATEMENT
                  18
                                    This action is likely to involve confidential, non-public, sensitive, and/or
                  19
                              proprietary trade secrets, business, employment, tax, financial, and personally
                  20
                              identifiable information, documents and other materials for which special protection
                  21
                              from public disclosure and from use for any purpose other than prosecution of this
                  22
                              action is warranted. Such confidential and proprietary materials and information
                  23
                              consist of, among other things, confidential customer information, confidential
                  24
                              business or financial information, information regarding confidential business
                  25
                              practices, training materials, or other confidential research, development, or
                  26
                              commercial information (including information implicating privacy rights of third
                  27
                              parties), information otherwise generally unavailable to the public, or which may be
                  28
LITTLE R MEND
            D ELSON, P .C .
       500 Capitol Mall
                                                                        2
          Suite 2000
    Sacram ento CA 95814
        916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                      1
                              privileged or otherwise protected from disclosure under state or federal statutes, court
                      2
                              rules, case decisions, or common law. Accordingly, to expedite the flow of
                      3
                              information, to facilitate the prompt resolution of disputes over confidentiality of
                      4
                              discovery materials, to adequately protect information the parties are entitled to keep
                      5
                              confidential, to ensure that the parties are permitted reasonable necessary uses of such
                      6
                              material in preparation for and in the conduct of trial, to address their handling at the
                      7
                              end of the litigation, and serve the ends of justice, a protective order for such
                      8
                              information is justified in this matter. It is the intent of the parties that information
                      9
                              will not be designated as confidential for tactical reasons and that nothing be so
                  10
                              designated without a good faith belief that it has been maintained in a confidential,
                  11
                              non-public manner, and there is good cause why it should not be part of the public
                  12
                              record of this case.
                  13
                              2.    DEFINITIONS
                  14
                                    2.1     Action: Donovan Sebastian v. Sprint/United Management Company, and
                  15
                              Does 1 through 20, inclusive, Case No. SACV 18-00757-JLS (KES).
                  16
                                    2.2    Challenging Party: a Party or Non-Party that challenges the designation
                  17
                              of information or items under this Order.
                  18
                                    2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                  19
                              how it is generated, stored or maintained) or tangible things that qualify for protection
                  20
                              under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                  21
                              Cause Statement.
                  22
                                    2.4    “HIGHLY        CONFIDENTIAL—ATTORNEYS’                    EYES     ONLY”
                  23
                              Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
                  24
                              the disclosure of which to another Party or Non-Party would create a substantial risk
                  25
                              of serious harm that could not be avoided by less restrictive means.
                  26
                                    2.5     Counsel: Outside Counsel of Record and House Counsel (as well as their
                  27
                              support staff).
                  28
LITTLE R MEND
            D ELSON, P .C .
       500 Capitol Mall
                                                                          3
          Suite 2000
    Sacram ento CA 95814
        916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                     2.6    Designating Party: a Party or Non-Party that designates information or
                       2
                               items that it produces in disclosures or in responses to discovery as
                       3
                               “CONFIDENTIAL.”
                       4
                                     2.7    Disclosure or Discovery Material: all items or information, regardless of
                       5
                               the medium or manner in which it is generated, stored, or maintained (including,
                       6
                               among other things, testimony, transcripts, and tangible things), that are produced or
                       7
                               generated in disclosures or responses to discovery in this matter.
                       8
                                     2.8     Expert: a person with specialized knowledge or experience in a matter
                       9
                               pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                   10
                               expert witness or as a consultant in this Action.
                   11
                                     2.9    House Counsel: attorneys who are employees of a party to this Action.
                   12
                               House Counsel does not include Outside Counsel of Record or any other outside
                   13
                               counsel.
                   14
                                     2.10 Non-Party: any natural person, partnership, corporation, association, or
                   15
                               other legal entity not named as a Party to this action.
                   16
                                     2.11 Outside Counsel of Record: attorneys who are not employees of a party
                   17
                               to this Action but are retained to represent or advise a party to this Action and have
                   18
                               appeared in this Action on behalf of that party or are affiliated with a law firm which
                   19
                               has appeared on behalf of that party, and includes support staff.
                   20
                                     2.12 Party: any party to this Action, including all of its officers, directors,
                   21
                               employees, consultants, retained experts, and Outside Counsel of Record (and their
                   22
                               support staffs).
                   23
                                     2.13    Producing Party: a Party or Non-Party that produces Disclosure or
                   24
                               Discovery Material in this Action.
                   25
                                     2.14 Professional Vendors: persons or entities that provide litigation support
                   26
                               services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   27
                               demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                          4
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               and their employees and subcontractors.
                       2
                                     2.15 Protected Material: any Disclosure or Discovery Material that is
                       3
                               designated as “CONFIDENTIAL” of “HIGHLY CONFIDENTIAL—ATTORNEYS’
                       4
                               EYES ONLY.”
                       5
                                     2.16    Receiving Party: a Party that receives Disclosure or Discovery Material
                       6
                               from a Producing Party.
                       7
                               3.     SCOPE
                       8
                                     The protections conferred by this Stipulation and Order cover not only
                       9
                               Protected Material (as defined above), but also (1) any information copied or extracted
                   10
                               from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                   11
                               Protected Material; and (3) any testimony, conversations, or presentations by Parties
                   12
                               or their Counsel that might reveal Protected Material. Any use of Protected Material at
                   13
                               trial shall be governed by the orders of the trial judge. This Order does not govern the
                   14
                               use of Protected Material at trial.
                   15
                               4.    DURATION
                   16
                                     Even after final disposition of this litigation, the confidentiality obligations
                   17
                               imposed by this Order shall remain in effect until a Designating Party agrees
                   18
                               otherwise in writing or a court order otherwise directs. Final disposition shall be
                   19
                               deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                   20
                               or without prejudice; and (2) final judgment herein after the completion and
                   21
                               exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   22
                               including the time limits for filing any motions or applications for extension of time
                   23
                               pursuant to applicable law.
                   24
                               5.    DESIGNATING PROTECTED MATERIAL
                   25
                                     5.1     Exercise of Restraint and Care in Designating Material for Protection.
                   26
                                     Each Party or Non-Party that designates information or items for protection
                   27
                               under this Order must take care to limit any such designation to specific material that
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         5
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               qualifies under the appropriate standards. The Designating Party must designate for
                       2
                               protection only those parts of material, documents, items, or oral or written
                       3
                               communications that qualify so that other portions of the material, documents, items,
                       4
                               or communications for which protection is not warranted are not swept unjustifiably
                       5
                               within the ambit of this Order.
                       6
                                     Mass, indiscriminate, or routinized designations are prohibited. Designations
                       7
                               that are shown to be clearly unjustified or that have been made for an improper
                       8
                               purpose (e.g., to unnecessarily encumber the case development process or to impose
                       9
                               unnecessary expenses and burdens on other parties) may expose the Designating Party
                   10
                               to sanctions.
                   11
                                     If it comes to a Designating Party’s attention that information or items that it
                   12
                               designated for protection does not qualify for protection, that Designating Party must
                   13
                               promptly notify all other Parties that it is withdrawing the inapplicable designation.
                   14
                                     5.2       Manner and Timing of Designations. Except as otherwise provided in
                   15
                               this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   16
                               stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   17
                               under this Order must be clearly so designated before the material is disclosed or
                   18
                               produced.
                   19
                                     Designation in conformity with this Order requires:
                   20
                                               (a)   For information in documentary form (e.g., paper or electronic
                   21
                               documents, but excluding transcripts of depositions or other pretrial or trial
                   22
                               proceedings), that the Producing Party affix at a minimum, the legend
                   23
                               “CONFIDENTIAL”           or   “HIGHLY     CONFIDENTIAL—ATTORNEYS’                  EYES
                   24
                               ONLY” to each page that contains protected material. If only a portion or portions of
                   25
                               the material on a page qualifies for protection, the Producing Party also must clearly
                   26
                               identify the protected portion(s) (e.g., by making appropriate markings in the
                   27
                               margins).
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         6
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                     A Party or Non-Party that makes original documents available for inspection
                       2
                               need not designate them for protection until after the inspecting Party has indicated
                       3
                               which documents it would like copied and produced. During the inspection and before
                       4
                               the designation, all of the material made available for inspection shall be deemed
                       5
                               “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL—ATTORNEYS’                     EYES
                       6
                               ONLY”. After the inspecting Party has identified the documents it wants copied and
                       7
                               produced, the Producing Party must determine which documents, or portions thereof,
                       8
                               qualify for protection under this Order. Then, before producing the specified
                       9
                               documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
                   10
                               CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page that contains
                   11
                               Protected Material. If only a portion or portions of the material on a page qualifies for
                   12
                               protection, the Producing Party also must clearly identify the protected portion(s)
                   13
                               (e.g., by making appropriate markings in the margins).
                   14
                                            (b)    For testimony given in depositions that the Designating Party
                   15
                               identify the Disclosure or Discovery Material on the record, before the close of the
                   16
                               deposition all protected testimony.
                   17
                                            (c)    For information produced in some form other than documentary
                   18
                               and for any other tangible items, that the Producing Party affix in a prominent place
                   19
                               on the exterior of the container or containers in which the information is stored the
                   20
                               legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                   21
                               ONLY.” If only a portion or portions of the information warrants protection, the
                   22
                               Producing Party, to the extent practicable, shall identify the protected portion(s).
                   23
                                     5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   24
                               failure to designate qualified information or items does not, standing alone, waive the
                   25
                               Designating Party’s right to secure protection under this Order for such material.
                   26
                               Upon timely correction of a designation, the Receiving Party must make reasonable
                   27
                               efforts to assure that the material is treated in accordance with the provisions of this
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                          7
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               Order.
                       2
                               6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       3
                                     6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                       4
                               designation of confidentiality at any time that is consistent with the Court’s
                       5
                               Scheduling Order.
                       6
                                     6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                       7
                               resolution process under Local Rule 37.1 et seq.
                       8
                                     6.3     The burden of persuasion in any such challenge proceeding shall be on
                       9
                               the Designating Party. Frivolous challenges, and those made for an improper purpose
                   10
                               (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                   11
                               expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                   12
                               withdrawn the confidentiality designation, all parties shall continue to afford the
                   13
                               material in question the level of protection to which it is entitled under the Producing
                   14
                               Party’s designation until the Court rules on the challenge.
                   15
                               7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                   16
                                     7.1    Basic Principles. A Receiving Party may use Protected Material that is
                   17
                               disclosed or produced by another Party or by a Non-Party in connection with this
                   18
                               Action only for prosecuting, defending, or attempting to settle this Action. Such
                   19
                               Protected Material may be disclosed only to the categories of persons and under the
                   20
                               conditions described in this Order. When the Action has been terminated, a Receiving
                   21
                               Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   22
                                     Protected Material must be stored and maintained by a Receiving Party at a
                   23
                               location and in a secure manner that ensures that access is limited to the persons
                   24
                               authorized under this Order.
                   25
                                     7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   26
                               otherwise ordered by the court or permitted in writing by the Designating Party, a
                   27
                               Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         8
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                   STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               only to:
                       2
                                              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                       3
                               well as employees of said Outside Counsel of Record to whom it is reasonably
                       4
                               necessary to disclose the information for this Action;
                       5
                                              (b)   the officers, directors, and employees (including House Counsel)
                       6
                               of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                       7
                                              (c)   Experts (as defined in this Order) of the Receiving Party to whom
                       8
                               disclosure is reasonably necessary for this Action and who have signed the
                       9
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   10
                                              (d)   the court and its personnel;
                   11
                                              (e)   court reporters and their staff;
                   12
                                              (f)   professional jury or trial consultants, mock jurors, and Professional
                   13
                               Vendors to whom disclosure is reasonably necessary for this Action and who have
                   14
                               signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   15
                                              (g)   the author or recipient of a document containing the information or
                   16
                               a custodian or other person who otherwise possessed or knew the information;
                   17
                                              (h)    during their depositions, witnesses and attorneys for witnesses in
                   18
                               the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                   19
                               party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                   20
                               will not be permitted to keep any confidential information unless they sign the
                   21
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   22
                               by the Designating Party or ordered by the court. Pages of transcribed deposition
                   23
                               testimony or exhibits to depositions that reveal Protected Material may be separately
                   24
                               bound by the court reporter and may not be disclosed to anyone except as permitted
                   25
                               under this Stipulated Protective Order; and
                   26
                                              (i)   any mediator or settlement officer, and their supporting personnel,
                   27
                               mutually agreed upon by any of the parties engaged in settlement discussions.
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                           9
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                     STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                     7.3    Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                       2
                               ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                       3
                               writing by the Designating Party, a Receiving Party may disclose any information or
                       4
                               item designated “CONFIDENTIAL” only to:
                       5
                                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                       6
                               employees of said Outside Counsel of Record to whom it is reasonably necessary to
                       7
                               disclose the information for this Action;
                       8
                                     (b) Experts (as defined in this Order) of the Receiving Party to whom
                       9
                               disclosure is reasonably necessary for this Action and who have signed the
                   10
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   11
                                     (c) the court and its personnel;
                   12
                                     (d) private court reporters and their staff to whom disclosure is reasonably
                   13
                               necessary for this Action and who have signed the “Acknowledgment and Agreement
                   14
                               to Be Bound” (Exhibit A);
                   15
                                     (e) professional jury or trial consultants, mock jurors, and Professional Vendors
                   16
                               to whom disclosure is reasonably necessary for this Action and who have signed the
                   17
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   18
                                     (f) the author or recipient of a document containing the information or a
                   19
                               custodian or other person who otherwise possessed or knew the information; and
                   20
                                     (g) any mediator or settlement officer, and their supporting personnel, mutually
                   21
                               agreed upon by any of the parties engaged in settlement discussions.
                   22
                               8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                   23
                               OTHER LITIGATION
                   24
                                     If a Party is served with a subpoena or a court order issued in other litigation
                   25
                               that compels disclosure of any information or items designated in this Action as
                   26
                               “CONFIDENTIAL”         or   “HIGHLY         CONFIDENTIAL—ATTORNEYS’               EYES
                   27
                               ONLY,” that Party must:
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                           10
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                            (a)    promptly notify in writing the Designating Party. Such notification
                       2
                               shall include a copy of the subpoena or court order;
                       3
                                            (b)    promptly notify in writing the party who caused the subpoena or
                       4
                               order to issue in the other litigation that some or all of the material covered by the
                       5
                               subpoena or order is subject to this Protective Order. Such notification shall include a
                       6
                               copy of this Stipulated Protective Order; and
                       7
                                            (c)   cooperate with respect to all reasonable procedures sought to be
                       8
                               pursued by the Designating Party whose Protected Material may be affected. If the
                       9
                               Designating Party timely seeks a protective order, the Party served with the subpoena
                   10
                               or court order shall not produce any information designated in this action as
                   11
                               “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL—ATTORNEYS’                 EYES
                   12
                               ONLY,” before a determination by the court from which the subpoena or order issued,
                   13
                               unless the Party has obtained the Designating Party’s permission. The Designating
                   14
                               Party shall bear the burden and expense of seeking protection in that court of its
                   15
                               confidential material and nothing in these provisions should be construed as
                   16
                               authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                   17
                               directive from another court.
                   18
                               9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   19
                               IN THIS LITIGATION
                   20
                                            (a)   The terms of this Order are applicable to information produced by
                   21
                               a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                   22
                               CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
                   23
                               Non-Parties in connection with this litigation is protected by the remedies and relief
                   24
                               provided by this Order. Nothing in these provisions should be construed as prohibiting
                   25
                               a Non-Party from seeking additional protections.
                   26
                                            (b)   In the event that a Party is required, by a valid discovery request,
                   27
                               to produce a Non-Party’s confidential information in its possession, and the Party is
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                        11
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                 STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               subject to an agreement with the Non-Party not to produce the Non-Party’s
                       2
                               confidential information, then the Party shall:
                       3
                                                   (1) promptly notify in writing the Requesting Party and the Non-
                       4
                               Party that some or all of the information requested is subject to a confidentiality
                       5
                               agreement with a Non-Party;
                       6
                                                   (2) promptly provide the Non-Party with a copy of the Stipulated
                       7
                               Protective Order in this Action, the relevant discovery request(s), and a reasonably
                       8
                               specific description of the information requested; and
                       9
                                                   (3) make the information requested available for inspection by the
                   10
                               Non-Party, if requested.
                   11
                                            (c) If the Non-Party fails to seek a protective order from this court within
                   12
                               14 days of receiving the notice and accompanying information, the Receiving Party
                   13
                               may produce the Non-Party’s confidential information responsive to the discovery
                   14
                               request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                   15
                               produce any information in its possession or control that is subject to the
                   16
                               confidentiality agreement with the Non-Party before a determination by the court.
                   17
                               Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   18
                               of seeking protection in this court of its Protected Material.
                   19
                               10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   20
                                     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   21
                               Protected Material to any person or in any circumstance not authorized under this
                   22
                               Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   23
                               writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   24
                               to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   25
                               persons to whom unauthorized disclosures were made of all the terms of this Order,
                   26
                               and (d) request such person or persons to execute the “Acknowledgment and
                   27
                               Agreement to Be Bound” that is attached hereto as Exhibit A.
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         12
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       2
                                     PROTECTED MATERIAL
                       3
                                     When a Producing Party gives notice to Receiving Parties that certain
                       4
                               inadvertently produced material is subject to a claim of privilege or other protection,
                       5
                               the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                       6
                               Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                       7
                               may be established in an e-discovery order that provides for production without prior
                       8
                               privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties
                       9
                               have reached an agreement on the effect of disclosure of a communication or
                   10
                               information covered by the attorney-client privilege or work product protection and
                   11
                               incorporate their agreement in Section 14 of this Stipulated protective Order.
                   12
                               12.    MISCELLANEOUS
                   13
                                     12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   14
                               person to seek its modification by the Court in the future.
                   15
                                     12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   16
                               Protective Order no Party waives any right it otherwise would have to object to
                   17
                               disclosing or producing any information or item on any ground not addressed in this
                   18
                               Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   19
                               ground to use in evidence of any of the material covered by this Protective Order.
                   20
                                     12.3   Filing Protected Material. A Party that seeks to file under seal any
                   21
                               Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   22
                               only be filed under seal pursuant to a court order authorizing the sealing of the
                   23
                               specific Protected Material at issue. If a Party's request to file Protected Material
                   24
                               under seal is denied by the court, then the Receiving Party may file the information in
                   25
                               the public record unless otherwise instructed by the court.
                   26
                               13.   FINAL DISPOSITION
                   27
                                     After the final disposition of this Action, as defined in paragraph 4, within 60
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         13
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                               days of a written request by the Designating Party, each Receiving Party must return
                       2
                               all Protected Material to the Producing Party or destroy such material. As used in this
                       3
                               subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                       4
                               summaries, and any other format reproducing or capturing any of the Protected
                       5
                               Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                       6
                               must submit a written certification to the Producing Party (and, if not the same person
                       7
                               or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                       8
                               category, where appropriate) all the Protected Material that was returned or destroyed
                       9
                               and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                   10
                               compilations, summaries or any other format reproducing or capturing any of the
                   11
                               Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                   12
                               archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                   13
                               legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                   14
                               attorney work product, and consultant and expert work product, even if such materials
                   15
                               contain Protected Material. Any such archival copies that contain or constitute
                   16
                               Protected Material remain subject to this Protective Order as set forth in Section 4
                   17
                               (DURATION).
                   18
                               14.   CLAWBACK AGREEMENT
                   19
                                     Pursuant to FRE 502(d) and (e), the Parties agree to and the Court orders
                   20
                               protection of privileged and otherwise protected Documents against claims of waiver
                   21
                               (including as against third parties and in other federal and state proceedings) as
                   22
                               follows:
                   23
                                            (a)    The disclosure or production of Documents by a Producing Party
                   24
                                                   subject to a legally recognized claim of privilege, including
                   25
                                                   without limitation the attorney-client privilege and the work-
                   26
                                                   product doctrine, to a Receiving Party, shall in no way constitute
                   27
                                                   the voluntary disclosure of such Document.
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         14
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                   (b)   The inadvertent disclosure or production of any Document in this
                       2
                                         action shall not result in the waiver of any privilege, evidentiary
                       3
                                         protection or other protection associated with such Document as to
                       4
                                         the Receiving Party or any third parties, and shall not result in any
                       5
                                         waiver, including subject matter waiver, of any kind.
                       6
                                   (c)   If, during the course of this litigation, a party determines that any
                       7
                                         Document produced by another party is or may reasonably be
                       8
                                         subject to a legally recognizable privilege or evidentiary protection
                       9
                                         (“Protected Document”):
                   10
                                         i.    the Receiving Party shall: (A) refrain from reading the
                   11
                                               Protected Document any more closely than is necessary to
                   12
                                               ascertain that it is privileged or otherwise protected from
                   13
                                               disclosure; (B) immediately notify the Producing Party in
                   14
                                               writing that it has discovered Documents believed to be
                   15
                                               privileged or protected; (C) specifically identify the
                   16
                                               Protected Documents by Bates number range or hash value;
                   17
                                               and, (D) within ten (10) days of discovery by the Receiving
                   18
                                               Party, return, sequester, or destroy all copies of such
                   19
                                               Protected Documents, along with any notes, abstracts or
                   20
                                               compilations of the content thereof. To the extent that a
                   21
                                               Protected Document has been loaded into a litigation review
                   22
                                               database under the control of the Receiving Party, the
                   23
                                               Receiving Party shall have all electronic copies of the
                   24
                                               Protected Document extracted from the database. Where
                   25
                                               such Protected Documents cannot be destroyed or separated,
                   26
                                               they shall not be reviewed, disclosed, or otherwise used by
                   27
                                               the Receiving Party. Notwithstanding, the Receiving Party
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                               15
           Suite 2000
     Sacram ento CA 95814
         916.830.7200          STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                               is under no obligation to search or review the Producing
                       2
                                               Party’s Documents to identify potentially privileged or work
                       3
                                               product Protected Documents.
                       4
                                         ii.   If the Producing Party intends to assert a claim of privilege
                       5
                                               or other protection over Documents identified by the
                       6
                                               Receiving Party as Protected Documents, the Producing
                       7
                                               Party will, within ten (10) days of receiving the Receiving
                       8
                                               Party’s written notification described above, inform the
                       9
                                               Receiving Party of such intention in writing and shall
                   10
                                               provide the Receiving Party with a log for such Protected
                   11
                                               Documents that is consistent with the requirements of the
                   12
                                               Federal Rules of Civil Procedure, setting forth the basis for
                   13
                                               the claim of privilege or other protection. In the event that
                   14
                                               any portion of a Protected Document does not contain
                   15
                                               privileged or protected information, the Producing Party
                   16
                                               shall also provide to the Receiving Party a redacted copy of
                   17
                                               the document that omits the information that the Producing
                   18
                                               Party believes is subject to a claim of privilege or other
                   19
                                               protection.
                   20
                                   (d)   If, during the course of this litigation, a party determines it has
                   21
                                         produced a Protected Document:
                   22
                                         i.    the Producing Party may notify the Receiving Party of such
                   23
                                               inadvertent production in writing, and demand the return of
                   24
                                               such documents. Such notice shall be in writing, however, it
                   25
                                               may be delivered orally on the record at a deposition,
                   26
                                               promptly followed up in writing. The Producing Party’s
                   27
                                               written notice will identify the Protected Document
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                              16
           Suite 2000
     Sacram ento CA 95814
         916.830.7200          STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                               inadvertently produced by bates number range or hash value,
                       2
                                               the privilege or protection claimed, and the basis for the
                       3
                                               assertion of the privilege and shall provide the Receiving
                       4
                                               Party with a log for such Protected Documents that is
                       5
                                               consistent with the requirements of the Federal Rules of
                       6
                                               Civil Procedure, setting forth the basis for the claim of
                       7
                                               privilege or other protection. In the event that any portion of
                       8
                                               the Protected Document does not contain privileged or
                       9
                                               protected information, the Producing Party shall also
                   10
                                               provide to the Receiving Party a redacted copy of the
                   11
                                               Document that omits the information that the Producing
                   12
                                               Party believes is subject to a claim of privilege or other
                   13
                                               protection.
                   14
                                         ii.   The Receiving Party must, within ten (10) days of receiving
                   15
                                               the Producing Party’s written notification described above,
                   16
                                               return, sequester, or destroy the Protected Document and
                   17
                                               any copies, along with any notes, abstracts or compilations
                   18
                                               of the content thereof.     To the extent that a Protected
                   19
                                               Document has been loaded into a litigation review database
                   20
                                               under the control of the Receiving Party, the Receiving
                   21
                                               Party shall have all electronic copies of the Protected
                   22
                                               Document extracted from the database.
                   23
                                   (e)   To the extent that the information contained in a Protected
                   24
                                         Document has already been used in or described in other
                   25
                                         documents generated or maintained by the Receiving Party prior to
                   26
                                         the date of receipt of written notice by the Producing Party as set
                   27
                                         forth in paragraphs 14(c)(ii) and 14(d)(i), then the Receiving Party
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                              17
           Suite 2000
     Sacram ento CA 95814
         916.830.7200          STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                      1
                                        shall sequester such documents until the claim has been resolved.
                      2
                                        If the Receiving Party disclosed the Protected Document before
                      3
                                        being notified of its inadvertent production, it must take reasonable
                      4
                                        steps to retrieve it.
                      5
                                  (f)   The Receiving Party’s return, sequestering, or destruction of
                      6
                                        Protected Documents as provided herein will not act as a waiver of
                      7
                                        the Requesting Party’s right to move for the production of the
                      8
                                        returned, sequestered, or destroyed documents on the grounds that
                      9
                                        the documents are not, in fact, subject to a viable claim of privilege
                  10
                                        or protection. However, the Receiving Party is prohibited and
                  11
                                        estopped from arguing that:
                  12
                                        i.     the disclosure or production of the Protected Documents acts
                  13
                                               as a waiver of an applicable privilege or evidentiary
                  14
                                               protection;
                  15
                                        ii.    the disclosure of the Protected Documents was not
                  16
                                               inadvertent;
                  17
                                        iii.   the Producing Party did not take reasonable steps to prevent
                  18
                                               the disclosure of the Protected Documents; or
                  19
                                        iv.    the Producing Party failed to take reasonable or timely steps
                  20
                                               to rectify the error pursuant to Federal Rule of Civil
                  21
                                               Procedure 26(b)(5)(B), or otherwise.
                  22
                                  (g)   With the Court's permission, either party may lodge Protected
                  23
                                        Documents with the Court for in camera review to determine
                  24
                                        the claim of privilege or other protection.        The Producing
                  25
                                        Party shall preserve the Protected Documents until such claim is
                  26
                                        resolved. The Receiving Party may not use the Protected
                  27
                                        Documents for any purpose absent this Court’s order.
                  28
LITTLE R MEND
            D ELSON, P .C .
       500 Capitol Mall
                                                                18
          Suite 2000
    Sacram ento CA 95814
        916.830.7200          STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                            (h)    Upon a determination by the Court that the Protected Documents
                       2
                                                   are protected by the applicable privilege or evidentiary protection,
                       3
                                                   and if the Protected Documents have been sequestered rather than
                       4
                                                   returned or destroyed by the Receiving Party, the Protected
                       5
                                                   Documents shall be returned or destroyed within 10 (ten) days of
                       6
                                                   the Court’s order. The Court may also order the identification by
                       7
                                                   the Receiving Party of Protected Documents by search terms or
                       8
                                                   other means.
                       9
                                            (i)    Nothing contained herein is intended to, or shall serve to limit a
                   10
                                                   party’s right to conduct a review of documents, data (including
                   11
                                                   electronically stored information) and other information, including
                   12
                                                   without limitation, metadata, for relevance, responsiveness, and/or
                   13
                                                   the segregation of privileged and/or protected information before
                   14
                                                   such information is produced to another party.
                   15
                                            (j)    By operation of the Parties’ agreement and Court Order, the Parties
                   16
                                                   are specifically afforded the protections of FRE 502(d) and (e).
                   17
                               15.   VIOLATION
                   18
                               Any violation of this Order may be punished by appropriate measures including,
                   19
                               without limitation, contempt proceedings, and/or monetary sanctions.
                   20
                               16.   MAINTAINING           CONFIDENTIALITY             OF      THE       STIPULATED
                   21
                               PROTECTIVE ORDER PENDING APPROVAL AND EXECUTION
                   22
                                     The Parties to the “Stipulated Protective Order and FRE 502(D) and (E)
                   23
                               Clawback Order” (hereinafter “Stipulated Protective Order”) and all signatories to the
                   24
                               “acknowledgment and agreement to be bound” attached as Exhibit A to the Stipulated
                   25
                               Protective Order agree to be bound by its terms pending its approval and entry by the
                   26
                               Court. In the event that the Stipulated Protective Order is modified, or in the event that
                   27
                               a different Protective Order is entered, the Parties agree to be bound by this Stipulated
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                         19
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                      1
                              Protective Order until such time as the Court may enter such a different Order. It is the
                      2
                              Parties’ intent to be bound by the terms of the Stipulated Protective Order pending its
                      3
                              entry so as to allow for immediate production of Confidential Materials under the
                      4
                              terms herein.
                      5
                      6
                                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      7
                      8
                              DATED: October 2, 2018                  FERNANDEZ & LAUBY LLP
                      9
                  10                                                  By: /s/ Brian J. Mankin
                                                                          Peter J. Carlson
                  11                                                      Brian J. Mankin
                                                                          Fernandez & Lauby,LLC
                  12                                                      Attorney for Plaintiff Donovan Sebastian
                  13
                              DATED: October 2, 2018                  LITTLER MENDELSON, P.C.
                  14
                  15                                                  By: /s/ Margaret A. Parker
                                                                          Amy S. Ramsey
                  16                                                      Gabriel M. Huey
                                                                          Margaret A. Parker
                  17                                                      Littler Mendelson, P.C.
                                                                          Attorneys for Defendant
                  18                                                      Sprint/United Management Company
                  19
                  20
                  21            IT IS SO ORDERED.
                  22
                  23            DATED: October 5, 2018                 _________________________________
                                                                         ______________________________
                                                                                          _
                  24                                                   Hon.
                                                                         on. Karen E
                                                                                   E.. Scott
                                                                       United States Magistrate Judge
                  25
                  26
                  27
                  28
LITTLE R MEND
            D ELSON, P .C .
       500 Capitol Mall
                                                                       20
          Suite 2000
    Sacram ento CA 95814
        916.830.7200                  STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
                       1
                                                                    EXHIBIT A
                       2
                                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3
                                      I,   _____________________________        [print   or   type   full   name],   of
                       4
                               _________________ [print or type full address], declare under penalty of perjury that
                       5
                               I have read in its entirety and understand the Stipulated Protective Order that was
                       6
                               issued by the United States District Court for the Central District of California on
                       7
                               ___________in the case of Donovan Sebastian v. Sprint/United Management
                       8
                               Company, and Does 1 through 20, inclusive, Case No. SACV 18-00757-JLS (KES). I
                       9
                               agree to comply with and to be bound by all the terms of this Stipulated Protective
                   10
                               Order and I understand and acknowledge that failure to so comply could expose me to
                   11
                               sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                   12
                               disclose in any manner any information or item that is subject to this Stipulated
                   13
                               Protective Order to any person or entity except in strict compliance with the
                   14
                               provisions of this Order. I further agree to submit to the jurisdiction of the United
                   15
                               States District Court for the Central District of California for enforcing the terms of
                   16
                               this Stipulated Protective Order, even if such enforcement proceedings occur after
                   17
                               termination of this action.
                   18
                                      I hereby appoint __________________________ [print or type full name] of
                   19
                               _______________________________________ [print or type full address and
                   20
                               telephone number] as my California agent for service of process in connection with
                   21
                               this action or any proceedings related to enforcement of this Stipulated Protective
                   22
                               Order.
                   23
                               Date: ______________________________________
                   24
                               City and State where sworn and signed: _________________________________
                   25
                               Printed name: _______________________________
                   26
                               Signature: __________________________________
                   27
                               FIRMWIDE:157586503.1 099449.1003
                   28
LITTLE R MEND
            D ELSON,
              ELSO N, P .C .
        500 Capitol Mall
                                                                        21
           Suite 2000
     Sacram ento CA 95814
         916.830.7200                   STIPULATED PROTECTIVE ORDER AND FRE 502(D) AND (E) CLAWBACK ORDER
